Citation Nr: 0517033	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 18, 1998 
for the grant of service connection for right intercostal 
muscle damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2003, the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran filed his claim seeking entitlement to 
service connection for right intercostal muscle damage on 
August 18, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 18, 
1998 for a grant of service connection for right intercostal 
muscle damage have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q) (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
June 2004 that informed him of the type of information and 
evidence necessary for an earlier effective date to be 
granted.  In addition, by virtue of the rating decisions on 
appeal, and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why his claim 
seeking an earlier effective date was being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO' June 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's June 2004 letter contained a specific request that 
the veteran submit any medical records he had and to submit 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of a January 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private medical records, VA 
medical records, and provided the veteran with a VA 
examination.  The veteran has not indicated that there is 
additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Effective Date.

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2004).  The 
regulations provide that VA treatment can be considered an 
informal claim if it is a claim for increase, or a claim to 
reopen a previously denied claim.  The current claim is not a 
claim for increase or a claim to reopen a previously denied 
claim.  

The record reflects that on August 18, 1998 the veteran 
testified at a personal hearing and raised the issue of 
entitlement to service connection for his right side muscle 
damage.  This is the earliest date that such a claim was 
stated in the record.  The regulations specifically provide 
that the effective date of a claim for compensation will be 
the date of receipt of claim, which in this case is August 
18, 1998.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  This date is more than a year after his release from 
active duty.  Therefore, based on the law and regulations, 
the earliest effective date that can be assigned is the date 
of claim, August 18, 1998.  Id.  The Board notes the 
veteran's assertion that he should be entitled to service 
connection from an earlier date.  Although sympathetic to 
this claim, the Board cannot grant an effective date earlier 
than the date the claim was received.  There is nothing in 
the record to suggest that VA actually received a claim of 
entitlement to service connection for right intercostal 
muscle damage earlier than August 18, 1998.  The veteran has 
suggested that VA treatment in November 1997 or March 1998 
constituted an informal claim, but the regulations do not 
allow that treatment to constitute an informal claim for 
service connection, unless it is a claim to reopen.  In any 
event, the treatment records from November 1997 and March 
1998 do not indicate with any specificity, that the veteran 
is seeking entitlement to service connection for right 
intercostal muscle damage.  The veteran has also stated his 
belief that e should be entitled to service connection for 
right intercostal muscle damage dating back to 1970.  
Unfortunately, there is no evidence of a claim filed earlier 
than August 18, 1998.  The Board acknowledges that the 
veteran has suffered from his disability for a long time and 
that he feels he should be entitled to an effective date 
earlier than August 18, 1998, however, there is no basis in 
the law or regulations for an earlier effective date.  The 
law and the regulations are controlling in this case.  
Sabonis, 6 Vet. App. 426.  Therefore, the Board finds that 
the criteria for assignment of an effective date earlier than 
August 18, 1998, for the grant of service connection for 
right intercostal muscle damage are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).


ORDER

Entitlement to an effective date earlier than August 18, 1998 
for the grant of service connection for right intercostal 
muscle damage is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


